Title: To George Washington from Robert Morris, 6 August 1789
From: Morris, Robert
To: Washington, George



Sir
New York 6th of August 1789

This letter which I take the liberty to enclose, came to my hands this day whilst in Senate, and however unwilling I am to trespass on your Excellency, yet the justice due to an absent Individual obliges me to communicate it altho I do not see under present circumstances that Major Fishbourne can derive the benefit which he aims at. I have the honor to be Your Excellency s most Obed. Servt

Robt Morris

